DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1- allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a display device, comprising: a light emitting module including a first light emitting unit and a second light emitting unit; and a patterned panel disposed on the light emitting module, wherein the patterned panel includes: a light-transmitting substrate; a first light-transmitting portion disposed on the light-transmitting substrate and having a first transmission spectrum; a second light-transmitting portion disposed on the light-transmitting substrate, and having a second transmission spectrum; and a third light-transmitting portion disposed on the light-transmitting substrate, and the third light-transmitting portion has a third transmission spectrum; wherein the third light-transmitting portion is adjacent to the first light-transmitting portion and the second light-transmitting portion; the third transmission spectrum and the first transmission spectrum have a first overlapping part; the third transmission spectrum and the second transmission spectrum have a second overlapping part; wherein the first light emitting unit emits a first light through the patterned panel, the first light has a peak wavelength in the first overlapping part, the second light emitting unit emits a second light through the patterned panel, the second light has a peak wavelength in the second overlapping part.
Regarding claims 2-15, claims 2-15 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 16, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 16, and specifically comprising the limitation wherein a method of manufacturing a display device, comprising: providing a light-transmitting substrate; forming a first light-transmitting portion having a first transmission spectrum on a light-transmitting substrate; forming a second light-transmitting portion having a second transmission spectrum on the light-transmitting substrate; forming a third light-transmitting portion having a third transmission spectrum on a light-transmitting substrate; providing a light emitting module under the light-transmitting substrate, the light emitting module includes has a first light emitting unit and a second light emitting unit; wherein the third light-transmitting portion is adjacent to the first light-transmitting portion and the second light-transmitting portion; and the third transmission spectrum is partially overlapping with the first transmission spectrum and the second transmission spectrum respectively.
Regarding claims 17-20, claims 17-20 are allowable for the reasons given in claim 16 because of their dependency status from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879